NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
RONALD E. COLEMAN,
Claiman,t-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2011-7148 _
Appeal from the United States C0urt of Appea1s for
Veterans Claims in case n0. 09-901, Judge Alan G. Lance,
Sr.
ON MOTION
0 R D E R
R0nald E. C0leman moves without opposition to stay
proceedings in this appeal pending this c0urt’s disposition
in Th,0mps0n u. DVA, 2011-7064.
Up0n consideration thereof

ooLEMAN v. DvA 2
IT ls 0RDERED THAT:
The motion to stay is granted Coleman is directed to
inform the court within 30 days of the disposition of
Th0mpson, how he believes this appeal should proceed.
The Secretary of Veterans Affairs may also respond
within that time.
FoR THE CoURT
 1 1  /s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Sandra E. Booth, Esq. ` `
Tara K. Hogan, Esq. EALS FOR
RCUlT
s21
AlJG 112011
1aNHomaAiv
mem
_..§
10
mo
mc
Cla-11
l'¢IQq_
§'l1F'
F>m
9-`S°